DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 10/29/2019.
Status of claims in the instant application:
Claims 1-20 are pending.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 10/29/2019, 11/18/2020 and 04/06/2021 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	FIG. 5 is objected to as it does not label (identify) the elements properly as described in the specification. Examiner suggests adding descriptive names to each of the elements.
	FIGs. 6, 7, 8, and 9 objected to as legends/identifiers/descriptions are not legible.
	Appropriate corrections are required.
Claim Objections
Claim 1 is objected to because of the following informalities:
The limitation of claim 1, “aggregating the status results across all the data source images for each of the plurality of repositories” is missing a punctuation at the end of the claim. It’s missing a “semi colon” at the end.
Appropriate correction is required.
Claims 8-14 claim “A computer program product for aggregate vulnerability and compliance remediation, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: …”
	The claims do not explicitly recite “computer readable storage medium” to be “non-transitory” (i.e. to exclude “signal per se”). Examiner has investigated the specification of the instant application, and considers the claimed “computer readable storage medium” as “non-transitory” based on the following description of the specification.
	“Para [0074]: The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20180025160 A1 to Hwang et al. (hereinafter “Hwang”) in view of Pub. No.: US 2020/0394310 A1 to Sloane et al. (hereinafter “Sloane”).
Regarding Claim 1. Hwang discloses A method (Hwang, Abstract: … A method includes analyzing a given application to determine one or more packages utilized by the given application, the one or more packages comprising a plurality of libraries, identifying a subset of the plurality of libraries utilized by the given application, determining one or more dependent libraries for each of the identified libraries in the subset … performing risk analysis for the given container including comparing a risk value calculated for the given container to a designated risk threshold, simulating one or more actions in the given container responsive to the risk value calculated for the given container exceeding the designated risk threshold …) comprising:
collecting data source images from a plurality of repositories (Hwang, Para [0052, 0040]: … FIG. 8 shows a process 800 for generating a container for an application. The process 800 begins with input in step 802, which as described above may indicate a source repository such as “git” or the name of a running process such as “apache2.” It is important to note that these are merely examples of repositories and processes, and that embodiments are not limited to use with the specific example repositories and processes … FIG. 4 shows a process 400, which may be used to generate containers for applications. In some embodiments, process 400 may transform an existing container into a minimal-sized or reduced size container. In other embodiments, process 400 may create a minimal-sized or reduced size container from scratch, rather than converting or transforming an existing container. The process begins with step 402, library package analysis …);
discovering application dependencies from the data source images (Hwang, Para [0041-0043, 0053]: … Library package analysis 402 includes analyzing various package repositories 404, conducting dependency analysis 406, generating dependency graphs 408, and storing library dependency directional graphs or other pattern data in pattern database 410 …  Library package analysis 402 conducts dependency analysis 406 for packages and libraries in the package repositories 404. The dependency analysis 406 may be used to produce one or more dependency graphs 408 which are stored in the pattern database 410. Details regarding dependency analysis 406 and dependency graphs 408 will be discussed in further detail below. The result of library package analysis 402 is that library dependency directional graphs (or other types of pattern data) are generated and stored in the pattern database 410, which will be used for finding dependent libraries during the process 400 for generating a container for a given application … As shown, source code 412 or running applications 414 may be used in the process 400 for generating a container for a given application. As shown, the source code 412 is obtained from GitHub®, but this is merely an example and not a requirement. Source code 412 such as build files, configuration files, etc. may be obtained from various sources in other embodiments …  In step 806, the build file and configuration files of the input source code are parsed to determine dependencies. In step 808, the source code itself is parsed to find dependent libraries, also referred to herein as linked libraries in the context of source code analysis. Linked libraries may be identified by searching for particular syntax, such as “include,” require,” “import,” etc. …);
determining status results based on vulnerability and compliance scanning of all dependent sources for each data source image (Hwang, FIG. 8, Para [0054-0060]: … In step 810, the binary file is scanned to find all dependent libraries, also referred to herein as shared libraries in the context of binary analysis. In step 812, any scripts that are used by the binary file are parsed to identify additional dependent libraries or packages … Results from steps 806, 808, 810 and 812 are used in step 814 to find dependent libraries using a graph search algorithm and pattern data from pattern database 801 …  In step 816, all packages are found using association rule learning. The dependent libraries from step 814 are used to identify the packages … The process 800 then continues with risk analysis. In step 818, the potential risks are assessed and compared with a threshold risk value. The potential risks may be estimated or determined using a risk function. An example of a risk function R which may be used to perform risk analysis is described in further detail below. If the risk function or more generally risk analysis indicates a high risk associated with removing the identified dependent libraries, further action may be taken before deploying a minimized or reduced size container … The risk assessment function, or more generally risk analysis, may be used to assess the business impacts of a transformation to a minimum or reduced size container, the potential risks for running an application in the constrained environment, potential programming glitches, potential risks for version mismatches, etc. Simulation of minimization actions by replication may be performed if the risk value exceeds a designated threshold so as to check validity before deploying a minimal or reduced size container …; Examiner’s Note: checking vulnerability and checking the validity is considered compliance check);
However Hwang does not explicitly teach, but Sloane from same or similar field of endeavor teaches:
“aggregating the status results across all the data source images for each of the plurality of repositories (Sloane, FIG. 2, Para [0072-0074]: … The process continues to block 203, where the system calculates vulnerability scores for each of the one or more target applications … The process continues to block 204, where the system, based on the vulnerability scores, calculates interdependency scores for one or more relationships between the one or more target applications. The interdependency scores may be calculated along one or more predefined dimensions. For instance, in some embodiments, the predefined dimensions may be defined according to five asset classes (e.g., devices, apps, networks, data, and users). Accordingly, each relationship between applications and/or processes may be assessed based on the impact of an application update on devices (e.g., the workstations, servers, laptops, portable devices, IoT devices, network peripherals, or the like), applications (e.g., software applications, libraries, or the like), networks (e.g., the flow of online traffic and/or connections), data (e.g., information processed and/or stored by the system), and/or users who may interact with the affected applications. Accordingly, the system may generate separate interdependency scores for each dimension along which applications are compared (e.g., five interdependency scores may be calculated for each of the five asset classes). A high degree of relatedness and/or interconnectedness may correlate with a higher interdependency score, whereas a low degree of relatedness and/or interconnectedness may correlate with a lower interdependency score … The process continues to block 205, where the system, based on the vulnerability scores and the interdependency scores, generate a prioritization scheme for updating the one or more target applications. The prioritization scheme may contain information regarding how an entity should structure its update schedule in anticipation of a potential loss event (e.g., data security breach, software exploit, software compliance issue, or the like). Accordingly, the prioritization scheme may include instructions on the applications to be updated, timeframe or schedule of the updates, order of applications, the type of update to be applied (e.g., security updates, operating system updates, or the like), or the like …)
determining remediations for violations indicated by the aggregated status results (Sloane, FIG. 2, Para [0074]: … The process continues to block 205, where the system, based on the vulnerability scores and the interdependency scores, generate a prioritization scheme for updating the one or more target applications. The prioritization scheme may contain information regarding how an entity should structure its update schedule in anticipation of a potential loss event (e.g., data security breach, software exploit, software compliance issue, or the like). Accordingly, the prioritization scheme may include instructions on the applications to be updated, timeframe or schedule of the updates, order of applications, the type of update to be applied (e.g., security updates, operating system updates, or the like), or the like …); and
aggregating and ordering each of the remediations to define a single global remediation solution (Sloane, FIG. 2, Para [0075]: … The process concludes at block 206, where the system updates the one or more target applications according to the prioritization scheme. In some embodiments, the system may automatically implement the updates based on the prioritization scheme. Once the prioritization scheme has been implemented, the system may continue to track the effect of the updates on the target applications. For instance, the system may track various types of post-implementation data, such as the occurrence of service delays or outages, unexpected outcomes (e.g., software bugs, incompatibilities, or the like), performance issues, and the like. Based on such post-implementation data, the system may use a neural network system to generate suggestions or recommendations on tweaking the prioritization scheme (e.g., changes to scores or weights, definition of new relationships, changes to impact definitions, or the like). Through such a process, the system may continuously refine the prioritization process …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sloane into the teachings of Hwang, because it discloses that “the system as described herein confers a number of technological advantages over systems which use conventional methods of applying software updates. By defining in-depth relationships between applications and processes within a computing system, the update prioritization system may reduce the incidence of negative impacts of conducting the update (e.g., computing inefficiencies, application downtime and/or unavailability, workflow disruption, or the like). Furthermore, by processing real-world data using neural networks, the system may iteratively improve the prioritization scheme modeling process, thereby further reducing said negative impacts as the system becomes more effective over time (Sloane, Para [0045])”.
Regarding Claim 2. The combination of Hwang-Sloane discloses the method of claim 1, Sloane further discloses, “further comprising:
ordering of the dependent sources based on the application dependencies Sloane, Abstract:  A system provides analysis of computer application vulnerabilities via multidimensional correlation and prioritization. The system may begin by generating a data repository of each application within a computing environment. Once the data repository is generated, the system may assess the dependencies, relationships, and vulnerabilities of the applications and processes used within the system. The system may perform assessments across multiple dimensions and/or metrics (e.g., impacts on users, devices, networks, applications, and/or data). Based on performing said assessments, the system may calculate relatedness and/or dependency scores across the dimensions or metrics, where the scores may be used to generate a prioritization scheme for making changes to application code or applying updates …)”; and
The motivation to further combine Sloane remains same as in claim 1.
Hwang further discloses:
indexing the ordered dependent sources into a graph database (Hwang, Para [0049-0050]: … FIG. 5 shows an example of a dependency graph 500. In particular, dependency graph 500 in FIG. 5 is a portion of a Python library dependency graph. Outlined in bold is a portion 502 of the dependency graph for the hypertext transfer protocol (HTTP) Library tree from the main node_main. The dependency graph 500 is a concept graph showing how parts of the library tree are related to one another. The dependency graph 500 may be viewed as a reflection of the FIG. 2 example, e.g., the dependency graph 500 may be zoomed in to reflect the dependencies shown in the FIG. 2 example …  FIG. 6 shows an example of a library dependency tree 600. In particular, library dependency tree 600 shows a portion of the GNU C Library, or glibc. Analysis of the dependency tree 600 illustrates the relations between different libraries. The library dependency tree 600 shows an example output from a binary scanner (e.g., output of step 401-b in the process 400) …);”
Sloane further discloses:
“wherein the status results comprise vulnerability and compliance status results, and aggregating the vulnerability and compliance status results comprises aggregation at every node of the graph database (Sloane, FIG. 2, Para [0006-0007, 0072-0075]: … In some embodiments, the data repository comprises a graph database, wherein the one or more target applications are stored as vertices, wherein the one or more relationships are stored as edges … calculating interdependency scores comprises assessing the one or more relationships along a set of predefined dimensions … The process continues to block 203, where the system calculates vulnerability scores for each of the one or more target applications. The vulnerability scores (or range of vulnerability scores) may serve as an indication of the potential negative impact as calculated by the system. The vulnerability scores may be quantified according to one or more industry standards for quantifying potential information threat events (e.g., FAIR). Accordingly, the vulnerability scores may be calculated based on factors such as the loss of application uptime, threat of data loss or breach, chance of update failure, chance of application and/or component incompatibility, or the like …).”
The motivation to further combine Sloane still remains same as in claim 1.
Regarding Claim 3. The combination of Hwang-Sloane discloses the method of claim 2, Sloane further discloses, “further comprising:
determining to override and accept the vulnerability and compliance status results based on dependence layer precedence (Sloane, Para [0010-0011]: … In some embodiments, the one or more recommendations to modify the prioritization scheme comprise changes to impact definitions, changes to the vulnerability scores or the interdependency scores, or newly suggested relationships between applications … the prioritization scheme comprises an order in which the one or more target applications will be updated …).”
The motivation to further combine Sloane remains same as in claim 1.
Regarding Claim 6. The combination of Hwang-Sloane discloses the method of claim 1, Sloane further discloses, “further comprising:
automatically performing compliance remediation for the single global remediation solution (Sloane, Para [0075]: …  The process concludes at block 206, where the system updates the one or more target applications according to the prioritization scheme. In some embodiments, the system may automatically implement the updates based on the prioritization scheme. Once the prioritization scheme has been implemented, the system may continue to track the effect of the updates on the target applications. For instance, the system may track various types of post-implementation data, such as the occurrence of service delays or outages, unexpected outcomes (e.g., software bugs, incompatibilities, or the like), performance issues, and the like. Based on such post-implementation data, the system may use a neural network system to generate suggestions or recommendations on tweaking the prioritization scheme (e.g., changes to scores or weights, definition of new relationships, changes to impact definitions, or the like). Through such a process, the system may continuously refine the prioritization process …).”
The motivation to further combine Sloane remains same as in claim 1.
Regarding Claim 7. The combination of Hwang-Sloane discloses the method of claim 2, Hwang further discloses, “wherein the plurality of repositories comprise a plurality of Git repositories (Hwang, Para [-0041, 0052]: … Library package analysis 402 includes analyzing various package repositories 404, conducting dependency analysis 406, generating dependency graphs 408, and storing library dependency directional graphs or other pattern data in pattern database 410. Package repositories 404 may include various package sources. FIG. 4 illustrates an example wherein the package repositories include Yellowdog Updater Modified (yum) package manager 404-1, Red Hat® Package Manager (RPM) 404-2, Debian®/Ubuntu® package management 404-3 such as the Advanced Package Tool (APT), Node.js® package manger (npm) 404-4 and GitHub® 404-5 … FIG. 8 shows a process 800 for generating a container for an application. The process 800 begins with input in step 802, which as described above may indicate a source repository such as “git” or the name of a running process such as “apache2.” … ), the graph database stores sources for the plurality of Git repositories, the graph database is used for generation of a graphical representation of source dependencies, and common sources are depicted as nodes in the graphical representation that are shared (Hwang, FIG. 5, Para [0049]: …  FIG. 5 shows an example of a dependency graph 500. In particular, dependency graph 500 in FIG. 5 is a portion of a Python library dependency graph. Outlined in bold is a portion 502 of the dependency graph for the hypertext transfer protocol (HTTP) Library tree from the main node_main. The dependency graph 500 is a concept graph showing how parts of the library tree are related to one another. The dependency graph 500 may be viewed as a reflection of the FIG. 2 example, e.g., the dependency graph 500 may be zoomed in to reflect the dependencies shown in the FIG. 2 example …).”
Regarding Claim 8. This claim contains all the same or similar limitations as claim 1, hence similarly rejected as claim 1.
**** Note: Hwang also discloses that “The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention (Hwang: Para [0087])”
Regarding Claim 9. This claim contains all the same or similar limitations as claim 2, hence similarly rejected as claim 2.
Regarding Claim 10. This claim contains all the same or similar limitations as claim 3, hence similarly rejected as claim 3.
Regarding Claim 13. This claim contains all the same or similar limitations as claim 6, hence similarly rejected as claim 6.
Regarding Claim 14. This claim contains all the same or similar limitations as claim 7, hence similarly rejected as claim 7.
Regarding Claim 15. This claim contains all the same or similar limitations as claim 1, hence similarly rejected as claim 1.
Regarding Claim 16. This claim contains all the same or similar limitations as claim 2, hence similarly rejected as claim 2.
Regarding Claim 19. The combination of Hwang-Sloane discloses the apparatus of claim 16, Sloane further discloses, “wherein the processor is further configured to execute the instructions to:
automatically perform compliance remediation for the single global remediation solution (Sloane, Para [0075]: …  The process concludes at block 206, where the system updates the one or more target applications according to the prioritization scheme. In some embodiments, the system may automatically implement the updates based on the prioritization scheme. Once the prioritization scheme has been implemented, the system may continue to track the effect of the updates on the target applications. For instance, the system may track various types of post-implementation data, such as the occurrence of service delays or outages, unexpected outcomes (e.g., software bugs, incompatibilities, or the like), performance issues, and the like. Based on such post-implementation data, the system may use a neural network system to generate suggestions or recommendations on tweaking the prioritization scheme (e.g., changes to scores or weights, definition of new relationships, changes to impact definitions, or the like). Through such a process, the system may continuously refine the prioritization process …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Sloane, because it discloses that “the system as described herein confers a number of technological advantages over systems which use conventional methods of applying software updates. By defining in-depth relationships between applications and processes within a computing system, the update prioritization system may reduce the incidence of negative impacts of conducting the update (e.g., computing inefficiencies, application downtime and/or unavailability, workflow disruption, or the like). Furthermore, by processing real-world data using neural networks, the system may iteratively improve the prioritization scheme modeling process, thereby further reducing said negative impacts as the system becomes more effective over time (Sloane, Para [0045])”.
Regarding Claim 20. This claim contains all the same or similar limitations as claim 7, hence similarly rejected as claim 7.
Allowable Subject Matter
Claims 4, 5, 11, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Examiner further notes that should the Applicant decides to amend claims as noted above as condition for indicating allowable subject matter, all the independent claims are to be amended to make them similar in scope. 
Reasons for allowance will be furnished upon allowance.
Pertinent Prior Arts
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Additional prior arts are also provided in the attached PTOL-892 form.
	PAT US 10691810 B1, Freitag et al.: Freitag discloses methods and apparatuses are described for detecting vulnerabilities associated with a software application build. A server generates a software application build based upon a source code repository, including determining application dependencies of the software application build. The server identifies vulnerabilities associated with the application dependencies. For each identified vulnerability, the server creates an aspect class based upon a package file associated with the vulnerability, the aspect class comprising vulnerability logging code. The server integrates the created aspect classes into libraries of the application dependencies, generates a new package file based upon the application dependencies, and integrates the new package file into the software application build. The server executes the software application build, including generating log statements by calling the aspect classes in the new package file. The server analyzes the log statements to determine which of the identified vulnerabilities were invoked during execution of the software application build.
	This application relates generally to methods and apparatuses, including computer program products, for detecting vulnerabilities associated with a software application build. This disclosure provides methods and systems that enable the detection of vulnerabilities associated with a software application build during a development and testing phase of the related software application. The techniques described herein provide the advantage of automatically identifying specific vulnerabilities present in application dependencies and modifying the application build to generate actionable log statements when the code that contains the vulnerabilities is executed during a test, so that the vulnerabilities can be verified and remediated.
	PGPUB US 20200097662 A1, Hufsmith et al.: Hufsmith discloses  a process for determining threat scores for container images or distributed applications that consider the results of a multitude of different scanners and other factors such as context information which may include information about a given execution environment for the container image. Scanner results, or scanner properties, are determined for a container image or container images in a multi-container distributed application by various vulnerability scanners. The scanner properties determined by each vulnerability scanner are adjusted responsive to properties of the context and normalized to determine component threat scores for the container image. Then the component threat scores for the container image are combined to generate a combined threat score for the container image within the context of the execution environment.
	The present disclosure relates generally to tooling for software development related to distributed applications and, more specifically, to techniques that combine metrics of heterogeneous vulnerability scans of container images.
	PGPUB US 2021/0034413 A1, Ballantyne et al.: Ballantyne discloses a method, computer program product, and computer system for obtaining an input for a build. An initial orchestration job scheduler object may be obtained based upon the input for the build. A directed acyclic graph (DAG) may be determined based upon, at least in part, a dependency engine preprocessing. The DAG may be stored in a format. An array of steps may be built based upon, at least in part, the object, wherein the DAG may be translated from the object into a format readable by an initial orchestration job scheduler to build the array of steps. The array of steps may be executed to perform the build.
	This disclosure provides source code management repository containing pointers to each component repository may be used to provide a consistent snapshot in time across one or more repositories to obtain the input for the build. A repository may be cloned from the consistent snapshot to obtain the initial orchestration job scheduler object. The DAG may be translated from the object into a format readable by an initial orchestration job scheduler to build the array of steps. The array of steps may be aggregated. One or more systems associated with the build may be initialized for testing. The testing may be executed.
USPGPUB US 20200074084 A1, DORRANS et al.: DORRANS discloses tools and techniques to protect private configuration and operation information while obtaining pertinent data about known vulnerabilities of packages, runtimes, and software components of various kinds. Dependencies between software items may be traversed to get more complete vulnerability information. Version numbers and other telemetry about installed components, and operational events from installed components, may be exported from a system while nonetheless protecting the privacy of system-specific details. Privacy protections may include withholding private information from a repository or other vulnerability list source, using truncated hashes or fingerprints to select an obscuring subset of the available vulnerability list, anonymizing telemetry, aggregating telemetry, and other mechanisms. Vulnerability warnings may be given upon loading a component or launching an application, building a project, selecting a component for deployment, adding a component to a project or workspace, and other events. Updates to components may be performed to remove known vulnerabilities.
	USPGPUB US 20200159525 A1, Bhalla et al.: Bhalla discloses a automation of task identification and control in a software lifecycle. Software context for a software asset is extracted from context repositories of the software asset during software development and operation, the extracted context data is matched to relevant tasks in a knowledge database to select tasks for the software asset, and task prioritization and orchestration are presented in a prioritized task list during a software lifecycle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434